Citation Nr: 1603925	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1972 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a videoconference hearing before the undersigned in October 2014, and a copy of the hearing transcript is of record.

In June 2015, the Board remanded the appeal for further evidentiary development.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary so that the Board may have a complete record upon which to adjudicate the Veteran's claims.

Regarding the Veteran's claim for bilateral hearing loss, there is no enlistment examination of record.  The first in-service audiogram was in October 1975, which showed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
15
10
15
5
20

On July 1976 separation examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
20
20
LEFT
15
15
20
15
15

While the Veteran did not have a hearing disability as defined under 38 C.F.R. § 3.385 (2015), he did appear to have hearing impairment upon separation from service.  Specifically, the July 1976 audiogram showed a decibel level threshold of 25 at 2,000 Hertz in the right ear.  See Hensley  v. Brown, 5 Vet. App. 155, 157   (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss).

The August 2010 VA examiner opined that bilateral hearing loss was not related to in-service acoustic trauma, noting no significant change from enlistment to separation.  The examiner explained that the enlistment examination showed normal hearing sensitivity, and that the separation audiogram showed a mild hearing loss at 6,000 Hertz in the left ear with otherwise normal limits bilaterally.  In an October 2015 addendum, the examiner further noted that the Veteran had normal hearing 2 to 3 years after his in-service head trauma in 1973.

The August 2010 and October 2015 VA examiners' statements that the Veteran's hearing was normal during service are not accurate, and their opinions as to the etiology of the Veteran's bilateral hearing disability consequently were in part based on an inaccurate factual premise.  Therefore, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 300, 311 (2007).

With regard to the claim for service connection for tinnitus, although the VA examiners provided negative nexus opinions, given the Veteran's report of onset being many years after service, the examiners failed to provide an opinion as to whether it may be related to the Veteran's bilateral hearing loss, as the complaints of tinnitus are seen in the treatment records at approximately the same time as the bilateral hearing loss was noted.  Furthermore, insofar as the Veteran's left ear tinnitus may be related to his bilateral hearing loss, his claim for service connection for left ear tinnitus is inextricably intertwined with his claim for service connection for bilateral hearing loss and cannot be decided prior to a final adjudication of that issue.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand, to the October 2015 examiner for an addendum opinion as to whether it at least as likely as not (a degree of probability of 50 percent or higher) that:

(a) any current hearing loss had its onset in service or is related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.  In providing his or her opinion, the examiner must discuss the threshold shift in the Veteran's hearing acuity from October 1976 to July 1976, and the noted hearing impairment upon separation.  The examination report must include a complete rationale for all opinions expressed.

(b) any current left ear tinnitus had its onset in service or is related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.

(b) any current left ear tinnitus was caused or aggravated (i.e., permanently worsened by) the Veteran's hearing loss disability.


2.  After the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

